 Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 1 of 6 Page ID
                                   #:2077

                           UNITED STATES DISTRICT COURT
 1
                          CENTRAL DISTRICT OF CALIFORNIA
 2                              EASTERN DIVISION
 3
     RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
 4   FUENTES, ABDIAZIZ KARIM, and                  SHKx
 5   RAMON MANCIA, individually and
     on behalf of all others similarly situated,
 6                                                 DECLARATION OF TINA
 7                        Plaintiffs,              WOLFSON IN SUPPORT OF
                                                   PLAINTIFFS’ MOTION FOR
 8                                                 CLASS CERTIFICATION
     v.
 9
     THE GEO GROUP, INC.,
10
                          Defendant.
11
12
13
14          I, Tina Wolfson, declare as follows:
15          1.     I am an attorney duly licensed to practice before all courts of the State of
16   California as well as other state and federal courts. I am a founding member of the law
17   firm Ahdoot & Wolfson, PC (“AW”), founded in 1998, and I have litigated complex
18   consumer class actions for two decades. I have personal knowledge of the matters stated
19   herein and, if called upon, I could and would competently testify regarding those matters.
20   I submit this Declaration in support of Plaintiffs’ Motion for Class Certification.
21          2.     Attached as Exhibit 1 is a true and correct copy of my firm’s resume,
22   which includes my curriculum vitae.
23          3.     As indicated by my firm’s resume, I have extensive experience in
24   prosecuting complex class actions. I have served as plaintiffs’ counsel/co-counsel or
25   class counsel and litigated numerous class actions or representative actions against large
26   corporate defendants involving varied consumer and employee rights claims. I have
27
28
29
     DECLARATION OF TINA WOLFSON                   1                5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 2 of 6 Page ID
                                   #:2078

 1   extensive experience in leadership roles prosecuting consumer class actions, including
 2   consolidated multidistrict litigation.
 3          4.     AW is experienced in litigating complex consumer and employment class
 4   actions. AW has been appointed lead counsel in numerous class actions, and the AW
 5   attorneys who worked on this case are well qualified to serve as Class Counsel in this
 6   action.
 7          5.     AW is ready and able to commit our time, energy, and focus to this
 8   litigation. We have sufficient staff and financial resources to zealously pursue Plaintiff’s
 9   and the putative class’s claims. AW and our co-counsel are committed to advancing the
10   costs of the litigation.
11
12          I declare under penalty of perjury that the foregoing is true and correct. Executed
13   this 16th day of September, 2019, at Los Angeles, California.
14
15
                                                      __________________________
16
                                                      Tina Wolfson
17                                                    AHDOOT & WOLFSON, PC
                                                      10728 Lindbrook Drive
18                                                    Los Angeles, California 90024-3102
19                                                    Telephone: (310) 474-9111
                                                      Facsimile: (310) 474-8585
20
21
22
23
24
25
26
27
28
29
     DECLARATION OF TINA WOLFSON                  2                   5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 3 of 6 Page ID
                                  #:2079




                       EXHIBIT 1
Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 4 of 6 Page ID
                                  #:2080




                                       Tina Wolfson, Founding Partner
                                           Ms. Wolfson was born in the former Soviet Union and her
                                      family escaped when she was eleven. Seven years after her family
                                      arrived to the United States as indigent political refugees, without
                                      speaking any English, she attended Columbia College and then
                                      Harvard Law School, graduating both cum laude. Ms. Wolfson
                                      began her civil litigation career at the Los Angeles office of
                                      Morrison & Foerster, LLP, where she defended major
                                      corporations in complex actions and represented indigent
                                      individuals in immigration and deportation trials as part of the
                                      firm’s pro bono practice. She then gained further invaluable
                                      litigation and trial experience at a boutique firm, focusing on
                                      representing plaintiffs on a contingency basis in civil rights and
                                      employee rights cases.
    Ms. Wolfson and Robert Ahdoot founded Ahdoot & Wolfson (“AW”) in 1998. Twenty years
later, AW is one of the most respected, nationally recognized plaintiffs’ firms, with a focus on
consumer, employee, and civil rights. AW has been appointed lead class counsel in numerous class
actions, including Multidistrict Litigation, and its advocacy has resulted in hundreds of millions of
dollars awarded to vicitims of corporate and governmental wrongdoing, as well as major changes in
corporate and governmental behavior in the form of injunctive relief.
    For example, in Eck v. City of Los Angeles, No. BC577028 (LASC), as class co-lead counsel, AW
achieved a $295 million finally-approved settlement arising from the City’s alleged violations of
California’s Propositions 218 and 26 pertaining to allegedly unlawful surcharges in power utility billing.
     In Kirby v. McAfee, Inc., No. 14-cv-02475-EJD (N.D. Cal.), AW, as class co-lead counsel in a case
arising from McAfee’s auto renewal and discount practices, reached a settlement that made $80 million
available to the class and required McAfee to notify customers regarding auto-renewals at an
undiscounted subscription price and change its policy regarding the past pricing it lists as a reference
to any current discount.
     As court-appointed co-lead counsel in the Experian Data Breach Litigation, No. 8:15-cv-1592-AG-
DFM (C.D. Cal.), (Hon. Andrew J. Guilford), which affected nearly 16 million class members, Ms.
Wolfson achieved the preliminarily-approved settlement conservatively valued at over $47 Million.
Each class member is entitled to two years of additional premium credit monitoring and ID theft
insurance (to begin whenever their current credit monitoring product, if any, expires) plus monetary
relief (in the form of either documented losses or a default payment for non-documented claims).
Experian is also providing robust injunctive relief.
Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 5 of 6 Page ID
                                  #:2081


    In the Lumber Liquidators Chinese-Manufactured Flooring Durability Mktg. & Sales Practices Litig., No.
1:16-md-02743-AJT-TRJ (E.D. Va.), arising from alleged misrepresentations of laminate flooring
durability, which is coordinated with MDL proceedings regarding formaldehyde emissions, AW as
class counsel achieved a finally-approved $36 million settlement.
    In McKnight v. Uber Techs., Inc., No. 3:14-cv-05615-JST (N.D. Cal.), AW is serving as plaintiffs’
counsel arising from “safe ride” fees charged to Uber customers, in which a settlement for $32.5
million is pending final approval.
    In The Home Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-md-2583-TWT (N.D. Ga.), as a
member of the PSC, Ms. Wolfson achieved a $29 million settlement fund and robust injunctive relief
to the consumer class.
     In Pantelyat v. Bank of Am., N.A., No. 1:16-cv-08964-AJN (S.D.N.Y.), a class action arising from
allegedly improper overdraft fees, AW achieved a preliminarily approval of a $22 million class
settlement, representing approximately 80% of total revenues gleaned by the bank’s alleged conduct.
    In Smith v. Floor & Decor Outlets of Am., Inc., No. 1:15-cv-04316-ELR (N.D. Ga.), AW served as
plaintiffs’ counsel for a $14 million class settlement arising from alleged toxic emissions from flooring.
    In Chimeno-Buzzi v. Hollister Co, No. 1:14-cv-23120-MGC (S.D. Fla.), AW achieved a $10 million
non-reversionary fund and significant injunctive relief settlement for alleged violations of the
Telephone Consumer Protection Act of 1991 (“TCPA”).
     Ms. Wolfson and AW’s success as class counsel in many other matters has conferred millions of
dollars in benefits and injunctive relief to the class. dSkeen v. BMW of N. Am., LLC, No. 2:13-cv-
01531-WHW-CLW (D.N.J.) (arising from MINI Coopers with allegedly defective timing chain;
uncapped settlement fund for warranty extension, reimbursement for repairs, and compensation for
sale at a loss); In re: Uber FCRA Litig., No. 3:14-cv-05200-EMC (N.D. Cal.) ($7.5 million settlement,
including injunctive relief guaranteeing Uber’s compliance with FCRA background check
requirements); Cassidy v. Reebok International Ltd., No. 2:10-cv-09966-AHM (C.D. Cal.) ($25 million
nationwide settlement of apparel false advertising case); Carey v. New Balance Athletic Shoe, Inc., Nos.
1:11-cv-10632-LTS & 1:11-cv-10001-LTS (D. Mass.) ($3.7 million nationwide settlement of apparel
false advertising case); Pappas v. Naked Juice Co. of Glendora, Inc., No. 2:11-cv-8276-JAK-PLA (C.D. Cal.)
($9 million nationwide settlement, with injunctive relief in the form of product labeling changes, and
periodic audits to assure compliance with labeling representations); Trammell v. Barbara’s Bakery, Inc.,
No. 3:12-cv-02664-CRB (N.D. Cal.) ($4 million nationwide settlement of food false advertising case);
West v. ExamSoft Worldwide Inc., No. 14-cv-22950-UU (S.D. Fla.) ($2 million nationwide settlement
arising from bar exam software error).
     Ms. Wolfson is currently serving on the Plaintiffs’ Executive Committee in the Apple Inc. Device
Performance Litig., No. 5:18-md-2827-EJD (N.D. Cal.), arising from Apple’s alleged iPhone throttling
practices affecting device performance and battery life; on the Plaintiffs’ Executive Leadership
Committee in the Premera Blue Cross Customer Data Sec. Breach Litig., No. 3:15-cv-2633-SI (D. Or.),
arising from a data breach disclosing the sensitive personal and medical information of 11 million
Premera Blue Cross members; and on the Plaintiffs’ Steering Committee in the U.S. Office of Pers. Mgmt.
Data Sec. Breach Litig., No. 1:15-mc-01394-ABJ (D.D.C.), (the court’s order of dismissal is on appeal
to the D.C. Circuit). She also is prosecuting consumers’ rights to control the collection and use of
biometric information in Rivera v. Google, Inc., No. 1:16-cv-02714 (N.D. Ill.) and Monroy v. Shutterfly, Inc.,
No. 1:16-cv-10984 (N.D. Ill.). In Williams v. City of New York, No. 1:17-cv-2303-RJD-SMG (E.D.N.Y.),
Ms. Wolfson is prosecuting the City of New York’s Department of Correction for its alleged failure
to adequatedly monitor and supervise inmates to prevent violence and serious injuries.


                                                      2
Case 5:17-cv-02514-JGB-SHK Document 192-11 Filed 09/27/19 Page 6 of 6 Page ID
                                  #:2082


     Ms. Wolfson frequently lectures on numerous class action topics across the country. Her notable
speaking engagements include: Class Action Mastery Forum at the University Of San Diego School
of Law (Data Breach/Privacy Class Action Panel) January 16, 2019; Association of Business Trial
Lawyers: “Navigating Class Action Settlement Negotiations and Court Approval: A Discussion with
the Experts,” Los Angeles May 2017, featuring Hon. Philip S. Gutierrez and Hon. Jay C. Gandhi;
CalBar Privacy Panel: “Privacy Law Symposium: Insider Views on Emerging Trends in Privacy Law
Litigation and Enforcement Actions in California,” Los Angeles Mar. 2017 (Moderator), featuring
Hon. Kim Dunning; Federal Bar Association: N.D. Cal. Chapter “2016 Class Action Symposium,”
San Francisco Dec. 2016 (Co-Chair), featuring Hon. Joseph F. Anderson, Jr. and Hon. Susan Y.
Illston; Federal Bar Association: “The Future of Class Actions: Cutting Edge Topics in Class Action
Litigation,” San Francisco Nov. 2015 (Co-Chair & Faculty), featuring Hon. Jon S. Tigar and Hon.
Laurel Beeler.
    Ms. Wolfson currently serves as Lawyer Representative for the Ninth Circuit (Central District of
California), on the Federal Litigation Section of the Federal Bar Association, and on the board of
Public Justice.




                                                 3
